Title: Abigail Adams to John Quincy Adams, 17 March 1798
From: Adams, Abigail
To: Adams, John Quincy


        
          my dear son
          Philadelphia March 17th 1798
        
        A private opportunity offering by way of Hamburgh to write to you, I eagerly embrace it, and hope it may reach you safely notwithstanding the various Chances it may run.
        your arrival at Berlin was made known to us from your Letters to the secretary of state of Nov’br the 10th and 17th. no private Letter has yet been received, nor the publick Letter which you mention having written from Hamburgh of October 30th— I rejoiced to find that from the date of your Letter to the time when it was received, was but about the same period of time, in which they have been accustomed to come tho now so distant. you will be surprized to learn that your Letters from Berlin, were the first received from any of our ministers, either from France England or Holland from the month of sep’br. the Reason was that the Nov’br packet on Board of which were dispatches both from mr King and our Envoys in France was captured by the French. the concequence was that not a single line came to Hand from them untill the last of Feb’ry when the

dispatches poured in from all quarters, those from our Envoys, from october to Jan’ry 9th, and what is a little remarkable, they arrived at Boston Baltimore N york and Philadelphia in the course of the same week
        What measures will be adopted by congress in concequence of the Hostile Disposition of France towards us, a short time will devolope. The frigates are officerd and Congress have voted money to get them ready for Sea immediatly. I wish our Envoys were safely returnd, or at any rate out of the French territory. I send you by this conveyance Newspapers and pamphlets, by which you will learn something of the state of our affairs here. they will become more determind and decissive. the film is falling from the Eyes of our Countrymen and you know that they will do right in time. the Emissaries of France are Scatterd through our Country, and they work all the Mischief in their Power. we have British Scotch and Irish Renagadoes. they are however less subtle and less intrigueing than the French. we are yet able to make a stand against their Principles and Practises. if many Quixot expeditions had not already been undertaken by the French and succeeded, I should not admit of their seriously thinking of invading England. I believe them desperate, and I do not know Whether for the general benifit of Mankind, I we ought not to wish that the attempt might be made. they will find that they have not Italians and Dutch Men to deal with. It is true that they will put the English to great expence, and may distress them, but common danger will more firmly unite the people.
        Your arrival at Berlin was at an important Period. you have witnessd the funeral obsequies of one Monarck, and the assension of an other to the Throne, of whom it has been asserted, that the Great Frederic Said, “I shall Reign again in Him.” Frederic never saw a period of greater moment or Hazard than the Present. we have not fallen upon common times.
        I find it much more difficult to write with cautious restraint, than with the freedom I have been accustomed to.
        Tom Paine is again useing his weapons, but they have lost their Poison very much in this Country. he is perfectly well known and detested very generally.
        In our state of Massachusetts the people are bold and firm. the Boston papers speak more freely than any others. I send you the Centinal of March the 7th The President has this day signd Your

commission to the Court of sweeden, and you will receive other dispatches by this conveyance—
        The Theatre in Boston in which you owned a share is burnt down by accident. finding what the situation of the Theatre was last winter, and that the proprieters were at constant expence, I advised dr Welch to dispose of yours, but he felt loth to do so without your particular orders. You have now shared the fate of others—
        I heard last week from Your sister She was well. her prospects are not however more favourable than they were. the col was returnd from his excursion to the Miami Country. I do not know what his plans are.
        My Love to Mrs Adams. tell her she must write me an account of her Journey, and of Berlin. I heard from her Mamma last week she was well and is very anxious to hear from You. I wrote her immediatly upon the arrival of your Letters to the secretary. By a Letter from mr King to the secretary of state of 9th of Jan’ry he informs that you had been received by his Present Majesty, tho accreditted to his Predecessor— you will however receive the commission a new
        I rejoice in the event of your reception, as you will not feel so dissagreably situated.
        our Friends are all well at Quincy Weymouth and Boston. I hope soon to hear from you my dear son. O! When shall I again see you? I write often to you but I do not know whether my Letters reach you. Your Brother Charles was well this week I fear he is not so attentive in writing as I wish
        I send you Monroes Book & scipio. I am my dear son most affectionately / Your Mother
        
          Abigail Adams
        
      